Citation Nr: 0605102	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-16 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for heart disease.

3.	Entitlement to service connection for a prostate 
disorder.

4.	Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005) for a right hip disorder, 
claimed as due to injury/surgery residuals incurred at a 
Department of Veterans Affairs (VA) medical facility in 
April 1996.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service in the Philippine 
Commonwealth Army from September to December 1941.  He also 
served in the Recognized Guerrillas from November 1942 to 
October 1945 and in the Regular Philippine Army from October 
1945 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manilla, the 
Republic of the Philippines.  The case was temporarily 
transferred to the VA RO in New York, New York, from where it 
now originates.

In a May 2004 rating decision, the RO granted the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities, 
effective from October 2003.

In December 2004, the Board remanded the veteran's claims to 
the RO, in part to comply with his request to testify at a 
hearing at the RO before a Veterans Law Judge.  The veteran 
was scheduled for a hearing in November 2005 but failed to 
report and did not request that the hearing be rescheduled.  
As such, the Board is of the opinion that all due process 
requirements were met regarding the veteran's hearing 
request. 


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO, in pertinent 
part, denied the veteran's claims for service connection for 
bilateral hearing loss, heart disease, and a prostate 
disorder, and entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for a right hip disorder due to VA medical treatment 
in April 1996. 

2. On January 17, 2006, prior to the promulgation of a 
decision in the appeal, the Board received signed 
notification from the appellant's accredited service 
representative, that was dated January 12, indicating that 
the veteran wished to withdraw his pending appeal (regarding 
his claims of entitlement to service connection for bilateral 
hearing loss, heart disease, and a prostate disorder, and 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
right hip disorder as due to VA medical treatment in April 
1996).


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for 
bilateral hearing loss, the Board does not have jurisdiction 
to consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2005).

2.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for heart 
disease, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2005).

3.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for a 
prostate disorder, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2005).

4.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right hip disorder claimed as due to 
injury/surgery residuals incurred at a VA medical facility in 
April 1996, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a).  The appellant, through his accredited 
service representative, has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

Following the October 1997 rating decision, the RO certified 
the issues of entitlement to service connection for bilateral 
hearing loss, heart disease, and a prostate disorder, and 
benefits pursuant to 38 U.S.C.A. § 1151 for a right hip 
disorder as due to VA medical treatment in April 1996.  In a 
signed statement from the veteran's service representative, 
dated and received at the Board in January 2006, it was noted 
that the veteran understood that when he withdrew his request 
for a Travel Board hearing on November 15, 2005, the appeal 
would be terminated.  Then the representative said that the 
veteran wished to withdraw his appeal "effective 
immediately".  

The veteran's representative's statement constitutes a 
written withdrawal of the substantive appeal with regard to 
the matters of entitlement to service connection for 
bilateral hearing loss, heart disease, and a prostate 
disorder, and benefits pursuant to 38 U.S.C.A. § 1151 for a 
right hip disorder due to VA medical treatment in April 1996.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review those issues, and they must 
therefore be dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 
C.F.R. §§ 20.202, 20.204(b),(c).




ORDER

The appeal as to the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service 
connection for heart disease is dismissed.

The appeal as to the issue of entitlement to service 
connection for a prostate disorder is dismissed.

The appeal as to the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a right hip disorder as due to 
injury/surgery residuals incurred at a VA medical facility in 
April 1996 is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


